DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
Response to Amendment
The Amendment filed April 19, 2021 has been entered. Claims 1 – 6, 8, 9, 11, 12, 14 – 18, 22 and 24 are pending in the application with claims 7, 10, 13, 19 – 21 and 23 being cancelled. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed January 19, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6, 8, 9, 11, 12, 14 – 18, 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 recites the limitation “adjust a flow rate by an increment as low as 1/10th of a bpm” in last two lines and last line respectively. In view of the disclosure in ¶69 of the specification, the phrase “by an increment” is a new matter. As seen in the disclosure in ¶69, examples recited involves “decrement” by 1/10th of a bpm. The recited limitation implies the flow rate is adjusted by “increment” only. It is suggested that the above limitation to be amended as --adjust a flow rate by 1/10th of a bpm--.
Claims 2 – 6, 8, 9, 11, 12, 14, 22 and 24 are rejected for being dependent on claim 1.
Claims 16 – 18 are rejected for being dependent on claim 15.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 6, 8, 9, 11, 12, 14 – 18, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
Claims 1 and 15 recite the limitation “wherein the plurality of pumps are optionally configured to adjust a flow rate by an increment as low as 1/10th of a bpm” in last two lines. The phrase “optionally” in the limitation makes the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Furthermore, there is insufficient antecedent basis for the phrase “a flow rate” in in the above limitation.
Claims 2 – 6, 8, 9, 11, 12, 14, 22 and 24 are rejected for being dependent on claim 1.
Claims 16 – 18 are rejected for being dependent on claim 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 5, 8, 11, 12, 14 – 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shampine et al. (US 2008/0029267 – herein after Shampine) in view of Sampine, Rod (US 2010/0263860 – herein after Rod) and Rae et al. (US 2003/0164252 – herein after Rae).
In reference to claim 1, Shampine teaches a mobile pump system (in fig. 6), comprising: 
a trailer (102) movable by a vehicle (104); 
a plurality of pumps (501) mounted to the trailer and configured to pump a fluid (water), wherein the plurality of pumps (501) comprises a first pump; and
a turbine (506) mounted to the trailer (¶45: the pump is powered by prime mover 506; ¶56: the prime mover can be an engine or turbine) and coupled (via gearbox 511) to the first pump (501) to drive the first pump,
wherein the turbine (506) and the plurality of pumps (501) are mounted to the same trailer (as seen in fig. 6).
Shampine does not teach a second pump, wherein the second pump comprises a triplex positive displacement pump.
However, Rod teaches a mobile pump system (in fig. 1), comprising: a trailer (26) movable by a vehicle (24); a first pump (88) and a second pump (see ¶32: plunger pump can be used in cooperation with a centrifugal pump) mounted to the same trailer (both pumps are part of the fluid delivery system 42 which is shown as mounted to the trailer 26 in fig. 1); wherein the first 
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the mobile pump system of Shampine by adding a second pump such as a triplex positive displacement pump as taught by Rod in order to design the mobile pump system for desired operational characteristics to enable given pumping and/or purging applications and/or specific well servicing applications, as recognized by Rod (in ¶36).
Shampine teaches (in ¶31) the control system (329) that is employed to control the entire pump system (300, in fig.3). Shampine further teaches (in ¶22) “In a typical hydraulic fracturing operation, an estimate of the well pressure and the flow rate required to create the desired side fractures in the wellbore is calculated”. Therefore, the well pressure, required flow rate and horse power of the pump system are all determined based on the wellbore conditions.
Shampine further teaches “a flow rate as high as 60bpm” [(i) in view of ¶34, “various wells might have hydraulic horsepower requirements in the range of about 500HP to 100,000HP”, therefore if 5000HP is taken into consideration with 6000psi requirement {in view of ¶22}, then the flow rate would be 34bpm which falls within the claimed range of 0.1bpm-60bpm or (ii) alternatively claimed 60bpm flow rate with 6000psi requirement would require about 8823.5 HP which falls within the stated range of about 500HP to 100,000HP {in ¶34}; 
Thus, Shampine, as modified, further remains silent on the mobile pump system, wherein: the plurality of pumps are configured to pump the fluid at a flow rate as low as 0.1 bpm. 
However, Rae teaches (in ¶64) the fluid pump (that is used to perform the method of drilling in a wellbore) can pump fluid at any of the flow rates described in ¶55. As seen (in ¶55) the flow rate is as low as 0.1 bpm (barrels per minute).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the modified pump of Shampine to pump flow rates as low as 0.1bpm as taught by Rae for the purpose of adapting the modified pump system of Shampine to the variable conditions developing in the well. 
As noted by Rae (¶55), the flow rate can be any flow rate effective to provide an acceptable rate of progression. Therefore, it would also have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the modified pump of Shampine to pump flow rates as low as 0.1bpm as taught by Rae since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, page 3 (¶13) or pages 9-10 (¶69), applicant 
In reference to claim 2, Shampine, as modified, teaches the mobile pump system, wherein the plurality of pumps (501 of Shampine+ secondary pump of Rod) are configured to pump the fluid into a wellbore at a tie-in point (point where element 310 is present can be considered “a tie-in point”; see fig. 7 of Shampine) upstream of a wellhead of the wellbore (120/122; of Shampine).
In reference to claim 3, Shampine teaches the mobile pump system, wherein the fluid comprises water and/or a chemical additive (¶28: 321 water tanks).
In reference to claim 4, Shampine teaches the mobile pump system, wherein the first pump (501) comprises an auger or impeller configured to move the fluid (pump 501 is a multistage centrifugal pump; see fig. 4 and ¶44).
In reference to claim 5, Shampine, as modified, teaches the mobile pump system, wherein the plurality of pumps (501 of Shampine+ secondary pump of Rod) are not permanently installed at a site for performing a pressure pumping application (as seen in fig. 5 of Shampine: the modified pump system would be mounted on a movable trailer).
In reference to claim 8, Shampine, as modified, teaches the mobile pump system, wherein (as seen in fig. 5 of Shampine) the plurality of pumps (501 of Shampine+ secondary pump of Rod) are in fluid communication with a wellbore (122/120; of Shampine).
In reference to claim 11, Shampine, as modified, teaches the mobile pump system, further comprising a controller (329; fig. 3 & ¶31 of Shampine) configured 
In reference to claim 12, Shampine, as modified, teaches the mobile pump system, wherein (see Shampine) the controller (329) comprises a portable computing device (as seen in fig. 3: the computerized control system 329 is portable, i.e., it can be moved with the help of the vehicle).
In reference to claim 14, Shampine teaches the mobile pump system, wherein (fig. 6) the turbine (506) is directly coupled to the first pump (made up of 501) via a gearbox (511: gearbox).
In reference to claims 15, 16 and 18, they are the method claims. The modified mobile pump system of Shampine, Rod and Rae does not explicitly teach the method for performing a pressure pumping application; however, the modified mobile pump system of Shampine, Rod and Rae does teach all the structural limitations as set forth in claims 1 and 2. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
[For claim 16, it is to be noted that Shampine discloses “a fluid container (321; in fig. 9) for the fluid that is pumped into the wellbore 122/120”].
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Rod, Rae and Sigmar et al. (US 2020/0088202 – herein after Sigmar).
Regarding claim 6
Shampine remains silent on wherein the turbine is operated using field gas, compressed natural gas, diesel fuel, or gasoline.
However, Sigmar teaches the mobile pump system, wherein turbine power unit (102) is operated using field gas, compressed natural gas, diesel fuel, or gasoline (¶57: turbine power unit 102 uses fuel such as diesel/propane/cng/lng shown in fig. 2A; or ¶45).
It is implicit that the turbine taught by Shampine would use some sort of fuel means. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic fuel means in Shampine with the specific fuel means as taught by Sigmar in order to obtain the predictable result of producing power to operate the pumps in the mobile pump system. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, utilizing field gas as fuel means may provide a significant reduction of greenhouse and carbon emissions as compared to power generation systems used in conjunction with conventional fracking systems, which burn diesel or other refined fuels while field gas is being flared in the vicinity, as recognized by Sigmar (in ¶45).
Regarding claim 9,
Shampine remains silent on wherein the turbine is operated using field gas.
However, Sigmar teaches the mobile pump system, wherein turbine power unit (102) is operated using field gas (¶45 or shown in fig. 2A; 236).
It is implicit that the turbine taught by Shampine would use some sort of fuel means. Therefore, it would have been obvious to the person of ordinary skill in the art Shampine with the specific fuel means as taught by Sigmar in order to obtain the predictable result of producing power to operate the pumps in the mobile pump system. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, doing so may provide a significant reduction of greenhouse and carbon emissions as compared to power generation systems used in conjunction with conventional fracking systems, which burn diesel or other refined fuels while field gas is being flared in the vicinity, as recognized by Sigmar (in ¶45).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Rod, Rae and Smith et al. (US 2018/0320503 – herein after Smith).
Shampine remains silent on the method, comprising: positioning a plug in a lateral of the wellbore using the fluid pumped into the wellbore.
However, Smith teaches that (in ¶2) during multi-zone fracturing operations, packers and/or bridge plugs will be used in a cased well to isolate zones for separate perforating and/or fracturing, and will often include sequential isolation of multiple zones within the well has the perforating and fracturing is performed. Smith further teaches the bridge plugs can be positioned in the wellbore using various techniques (¶26). One of the techniques being actuating/moving the plug hydraulically.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the fluid pumped into the wellbore of Shampine also as the fluid to hydraulically position the plug in the Smith since it was one of the known techniques to use and position the plug for isolating zones for separate perforating and/or fracturing, as evidenced by Smith above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Rod, Rae and Stokkevag et al. (US 2018/0266412 – herein after Stokkevag).
Shampine teaches the pump system, further comprising a fuel source (fuel tank) in fluid communication with the turbine [it is implicit that the turbine taught by Shampine would use some sort of fuel means].
Shampine remains silent on the pump system, further comprising a fuel tank mounted to the trailer.
However, Stokkevag teaches a mobile pump system, wherein (see fig. 4 and ¶32) a fuel tank (32) is mounted to the trailer and the fuel tank is in fluid communication with the turbine (26).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the fuel tank that is in fluid communication with the turbine in the pump system of Shampine on the trailer as taught Stokkevag since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Please note that in the instant application, page 18 (¶102), applicant has not disclosed any criticality for the claimed limitation of locating the fuel tank on the trailer.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Rod and Rae further in view of Urdaneta et al. (US 2017/0211569 – herein after Urdaneta).
Shapmine, as modified, teaches the mobile pump system, wherein (fig. 6 of Shampine) the turbine (506) is directly coupled to the first pump (made up of 501) via a gearbox (511: gearbox) and wherein the second pump (of Rod) is a triplex positive displacement pump.
Shampine remains silent on the mobile pump system, further comprising an electric motor mounted to the trailer and coupled to the second pump to drive the second pump.
However, Urdaneta teaches the mobile pump system (in fig. 2), comprising (see ¶44, lines 1-2) a triplex reciprocating pump (202) driven by a prime mover (204), wherein the prime mover can be an electric motor (see ¶40, last 5 lines).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the driving/power means of a triplex positive displacement pump in the modified pump system of Shampine with the driving/power means that comprises of electric motor as taught Urdaneta in order to obtain the predictable result of operating the secondary pump for pumping the fluid into the wellbore. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
The following applicant's arguments, filed April 19, 2021, with respect to Shampine have been fully considered but they are not persuasive.
Argument: (a) “Paragraphs [0004]-[0007] of Shampine teach away from the inclusion of triplex positive displacement pumps”. (b) “Moreover, the inclusion of a pump having a flow rate as low as 0.1 bpm would be undesirable in Shampine’s system because such a low flow rate pump would have frustrated the purpose of Shampine, as recognized by one skilled in the art, such as Mr. Curry (Curry Declaration, Paragraphs 10-11)”.
With respect to (a), Shampine does not teach away from the inclusion of a positive displacement pump. See ¶60: “In addition, in any of the embodiments described above, the clean pumps 301 may include any combination of plunger pumps, multistage centrifugal pumps and progressing cavity pumps; and the dirty pumps may include any combination of plunger pumps, multistage centrifugal pumps and progressing cavity pumps.” 
With respect to (b), the clean pump system pumps the water (see ¶30) and the dirty pump system pumps the proppant (see ¶28). Thus, the positive displacement pump, for example, can still be implemented in the clean pump system which does not deal with the abrasive fluid.  
Furthermore, the amendment to independent claims changed the scope of the claim. As a result, the prior art(s) of Shampine has/have been re-evaluated and re-applied to claim 1, in view of newly found reference of Rod.
All other applicant's arguments, filed April 19, 2021, with respect to Shampine in view of secondary reference have been fully considered but they are moot. The amendment to independent claims changed the scope of the claim. As a result, the prior art(s) on record has/have been re-evaluated and re-applied to the independent and dependent claims, in view of newly found references of Rod and Urdaneta.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746